Exhibit 99.2 Q1 2017 Earnings Release & Supplemental Information TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 4 Earnings Release Text 5 Financial Highlights 9 Balance Sheets 10 Statements of Operations, FFO & CORE FFO Trailing 5 Quarters 11 Three Months Ended March 31, 2017 12 Adjusted EBITDA Reconciliations Trailing 5 Quarters 13 Three Months Ended March 31, 2017 13 Same-Store Portfolio Net Operating Income Trailing 5 Quarters 14 Three Months Ended March 31, 2017 15 Net Operating Income Bridge 16 Debt and Capitalization Overview 17 Property Summary 18 NOI Exposure by Market 19 Definitions 20 2 Independence Realty Trust
